Citation Nr: 0925434	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, rated as 10 percent disabling for the period prior to 
August 11, 2008, and 50 percent disabling thereafter.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, continued 
a 10 percent rating for hearing loss and denied entitlement 
to service connection for a bilateral foot condition.  

In May 2009, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

During his May 2009 hearing, the Veteran withdrew his appeal 
with respect to the claim for entitlement to service 
connection for major depressive disorder.  This claim is 
therefore not before the Board.  38 C.F.R. § 20.204 (2008).

In a September 2008 rating decision, the Veteran was awarded 
an increased rating of 50 percent for his hearing loss, 
effective August 11, 2008.  A Veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for hearing loss remains before the Board.

In a separate September 2008 rating decision, the Veteran was 
awarded entitlement to service connection for recurrent 
vertigo and assigned an initial 10 percent  evaluation, 
effective April 25, 2005.  As this constitutes a full grant 
of the issue on appeal, this claim is not before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral foot condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 11, 2008, the Veteran had 
Level IV hearing in both ears.

2.  For the period beginning August 11, 2008, the Veteran has 
Level VI hearing in the right ear and Level XI hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  For the period prior to August 11, 2008, the criteria for 
a rating in excess of 10 percent for a bilateral hearing loss 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA and VII, 
Diagnostic Code 6100 (2008).

2.  For the period beginning August 11, 2008, the criteria 
for a rating in excess of 50 percent for a bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 
6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a May 2008 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
was provided a letter that complies with the notice 
requirements of Vazquez-Flores in a May 2008 letter.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the August 2008 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

Additionally, the Veteran was provided proper VA examinations 
in April 2005 and August 2008 in response to his claim for an 
increased rating.  In addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examinations 
complied with this requirement by noting the Veteran's 
complaints of difficulty hearing in social situations and the 
reports of the Veteran's daughter that he was having more 
difficulty in communicating, his situations of greatest 
difficulty and pertinent family history.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for bilateral hearing loss was granted in 
a November 2000 rating decision with an initial evaluation of 
10 percent assigned, effective January 26, 1998.  As noted 
above, an increased rating of 50 percent was assigned in a 
September 2008 rating decision, effective August 11, 2008.  

Upon VA examination in April 2005, the Veteran stated that he 
wore bilateral hearing aids and complained of tinnitus and 
dizziness.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
70
LEFT
45
45
50
75
80

Speech audiometry revealed speech recognition ability of 76 
percent in both ears.
The Veteran was provided another VA audiological examination 
in August 2008.  He reported having difficulty hearing in all 
situations and a 20 year history of vertigo.  His daughter 
stated that she had noticed a significant difficulty in 
communicating with the Veteran during the past several 
months.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
75
80
LEFT
80
90
75
95
100
Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 28 percent in the left ear.

During his May 2009 hearing the Veteran testified that his 
hearing loss caused a social handicap as he could not hear in 
crowds.  It affected the quality of the his daily life as he 
had trouble communicating with others.  He had also noticed a 
decrease in his hearing acuity over the past 10 years.  

For the period prior to August 11, 2008, with respect to the 
right ear, the April 2005 VA audiogram indicated a pure tone 
hearing threshold average of 53.75 and a speech recognition 
score of 76 percent.  This translates to Level IV hearing 
under table VI.

With respect to the Veteran's left ear, the April 2005 VA 
audiogram indicated a pure tone hearing threshold average of 
62.5 and a speech recognition score of 76 percent.  This 
translates to Level IV hearing under table VI.  

Level IV hearing impairment in both ears warrants a 10 
percent rating under the applicable criteria.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2008).  Accordingly, an increased 
rating is not warranted for the period prior to August 11, 
2008. 

For the period beginning August 11, 2008, the evidence 
establishes that the Veteran met the criteria for an 
exceptional pattern of hearing loss.  

With respect to the right ear, the August 2008 VA audiogram 
indicated a pure tone hearing threshold average of 68.75 and 
a speech recognition score of 68 percent.  This translates to 
Level VI hearing under table VI and Level V hearing under 
Table VIa.

With respect to the Veteran's left ear, the August 2008 VA 
audiogram indicated a pure tone hearing threshold average of 
90 and a speech recognition score of 28 percent.  This 
translates to Level XI hearing under table VI and Level VIII 
hearing under table VIa.  

Level VI hearing impairment in one ear and Level XI 
impairment in the other ear warrants a 50 percent rating 
under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Accordingly, an increased rating is not warranted 
for the period beginning August 11, 2008. 


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's hearing loss.  His hearing loss is manifested by 
symptoms such as difficulty hearing in crowds, trouble 
communicating, and decreased hearing acuity.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are intended to compensate for loss of 
communicative functioning.  64 Fed. Reg. 25,201, 25,203 (May 
11, 1999).  The rating criteria are therefore adequate to 
evaluate the Veteran's disability and referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, rated as 10 percent disabling prior to August 11, 2008, 
and 50 percent disabling thereafter, is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

During his May 2009 hearing, the Veteran testified that he 
first sought treatment for a bilateral foot disability during 
active duty service and that his symptoms had continued to 
the present.  In support of his claim, he has submitted lay 
statements from a fellow serviceman and family members noting 
that he was treated for foot complaints during military 
service and continued to experience similar symptoms ever 
since his return from active duty service.

An examination is needed so that a competent medical 
professional can opine as to the relationship between any 
current bilateral foot problems and the symptoms reported in 
service.

The Veteran also testified at his May 2009 hearing that he 
began treatment for a bilateral foot condition at the 
Providence VAMC in the 1950s.  The record establishes that VA 
requested records of medical treatment from the Providence 
VAMC from 1942 to 1946, 1946 to 1948, and from 1998 and 
beyond.  However, it does not appear that records for the 
period between 1948 and 1998 have ever been requested.  

The procurement of potentially pertinent VA medical records 
referenced by the Veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Upon remand, all necessary steps to obtain treatment records 
from the Providence VAMC for the period between 1948 and 1998 
pertaining to the Veteran's claimed bilateral foot condition 
should be undertaken. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should take all necessary 
steps to obtain all records of  treatment 
for foot disorders from the Providence 
VAMC for the period between January 1948 
and June 1998.

2.  The Veteran should be afforded an 
examination to determine the relationship 
between any current bilateral foot 
conditions and his reports of in-service 
foot treatment.  The examiner should 
review the claims folder and note such 
review in examination report or in an 
addendum.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current bilateral foot 
disorders are related to active duty 
service.      

The examiner is advised that the Veteran 
is competent to report symptoms and 
treatment received during active duty and 
since service and such reports must be 
considered in any expressed opinion. 

3.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


